UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6065


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARCELLUS LEWIS DANCY, III, a/k/a Sugar Bear,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:07-cr-00042-RBS-TEM-1)


Submitted:   May 5, 2015                  Decided:   December 21, 2015


Before WILKINSON and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marcellus Lewis Dancy, III, Appellant Pro Se.      Eric Matthew
Hurt, Assistant United States Attorney, Newport News, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Marcellus       Lewis      Dancy,     III,         appeals       from     the    district

court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion

to reduce his sentence pursuant to Amendment 782 to the U.S.

Sentencing      Guidelines        Manual       (2014).            A     district        court’s

decision on whether to reduce a sentence under § 3582(c)(2) is

reviewed for abuse of discretion, while its conclusion on the

scope of its legal authority under that provision is reviewed de

novo.   United States v. Munn, 595 F.3d 183, 186 (4th Cir. 2010).

     Our review of the record reveals that the district court

did not abuse its discretion in denying Dancy’s motion.                                      The

court   plainly       understood         its       authority       to        reduce     Dancy’s

sentence      pursuant     to     Amendment         782,    see        United     States      v.

Stewart,       595    F.3d        197,     203          (4th      Cir.         2010);        USSG

§ 1B1.10(b)(2)(B),         p.s.,   but     declined        to     do    so    based     on   the

facts   and    circumstances       of     Dancy’s        case,        with    which     it   was

abundantly familiar.            See United States v. Smalls, 720 F.3d 193,

196-97 (4th Cir. 2013).            Moreover, despite Dancy’s claim to the

contrary, it is well settled that the district court is not

required   to    provide     individualized             reasoning       when     deciding       a

§ 3582(c)(2) motion, see United States v. Legree, 205 F.3d 724,

728-29 (4th Cir. 2000), and the record does not support Dancy’s

argument      that   the   court    failed         to    consider       the     relevant      18



                                               2
U.S.C. § 3553(a) (2012) factors.          See Smalls, 720 F.3d at 195-

97.

      Accordingly, we affirm the district court’s judgment.                We

dispense   with     oral   argument   because      the    facts   and   legal

contentions   are   adequately   presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                      3